I concur with the majority but would decide Assignment of Error I on a different basis.
Defendant objects that for the towing company owner to testify about the content of a radio broadcast to him from two of his employees was inadmissible hearsay. In that broadcast they stated they saw defendant driving the stolen car.
I would not characterize defendant's assertions as inviting the prosecution to elicit this information, as the majority states. However, because one of the employees actually testified that he saw defendant driving the car and because defense counsel fully cross-examined this witness, the information elicited was cumulative. The admission of this evidence was thus harmless.